818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gloria Ann OWENS, Plaintiff-Appellant,v.CHILDREN SERVICES;  Legal Aide; Colortyme;  Mastercard;Dayton Police Department;  Kingtree Nursing Home;  PropertyTax; Charles Allbery, Ill;  Supreme Life Insurance Co.,Aetna Insurance, Defendants-Appellees.
No. 86-4075.
United States Court of Appeals, Sixth Circuit.
May 20, 1987.

Before JONES, NELSON and RYAN, Circuit Judges.

ORDER

1
The plaintiff has filed an informal brief on appeal from the district court's orders dismissing the defendants in her Sec.l983 civil rights action.  Several appellees have filed motions to dismiss the appeal.  Pursuant to Rule 9(a), Rules of the Sixth Circuit, this appeal has been referred to a panel of the court for consideration.  Upon examination of the documents filed in this court and the district court record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleges that the named defendants and numerous other persons and organizations have violated her rights and the rights of her family.  Although Haines v. Kerner, 404 U.S. 519 (1972), requires that pro se complaints be liberally construed, the complaint cannot be conclusory and must set forth some cognizable federal claim.  Pavilonis v. King, 626 F.2d 1075 (1st Cir.), cert. denied, 449 U.S. 829 (1980);  Nickens v. White, 536 F.2d 802 (8th Cir. 1976);  Ogletree v. McNamara, 449 F.2d 93 (6th Cir. 1971);  Blackburn v. Fisk University, 443 F.2d 121 (6th Cir. 1971).  It is clear that the plaintiff has failed to state a claim and that the district court did not err in dismissing the complaint against the defendants.


3
We conclude that the appeal is frivolous and entirely without merit.  Accordingly, we need not address the various defendants' motions to dismiss.  The decision of the district court is affirmed under Rule 9(b)(4), Rules of the Sixth Circuit.